Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Claim
Claim 1 is objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which applicant regards as his/her invention.
In claim 1, line 2, the “bolt-type” limitation is objected to as it is unclear what structure the “like” language includes within its scope.    In lines 8 and 10, “the other end” language is confusing.

Proposed Allowable Claim
An amendment making the following changes to claim 1 would place this application in condition for allowance –

1. (currently amended) A dental having a bolt shape, the 
a bolt (12) having a first end and a second opposite end configured to be entirely inserted into a vertical hole drilled in a mandible including an alveolar bone at a position in which the implant will be placed;
a bolt head having a cylinder shape with first and second opposite ends, the first [one] end of the bolt head directly connected to the first [one] end of the bolt, wherein an outer diameter of the bolt head is larger than an outer diameter of the bolt;
a nut (20) configured to be fitted to the second [other] end of the bolt inserted into the mandible and fix the bolt to the mandible; and
an abutment (11) formed on the second [other] end of the bolt head 
constitute a single body with the bolt and bolt head, the abutment [and] configured to be connected to a crown,
wherein the outer diameter of the bolt head is larger than an outer diameter of the
abutment,
wherein one end of the abutment is cylindrical, and an outer diameter [of] thereof gradually decreases toward the other end the abutment.

Ex parte Quayle
This application is in condition for allowance except for the above noted formal matters.  If the proposed claim amendment is acceptable to applicant, then the examiner will enter it by an Examiner’s Amendment, or applicant may submit it in an amendment in response to this action. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                         
(571) 272-4712